                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JELANI WALKER,
                                              CASE NO. 2:19-CV-1740
       Petitioner,                            JUDGE JAMES L. GRAHAM
                                              Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, ROSS
CORRECTIONAL INSTITUTION,

       Respondent.

                                    OPINION AND ORDER

       On October 28, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that this action be dismissed. (ECF No. 12.) Petitioner has filed an Objection to

the Magistrate Judge’s Report and Recommendation. (ECF No. 13.) Pursuant to 28 U.S.C. §

636(b), this Court has conducted a de novo review. For the reasons that follow, Petitioner’s

Objection (ECF No. 13) is OVERRULED. The Report and Recommendation (ECF No. 12) is

ADOPTED and AFFIRMED. This action is hereby DISMISSED.

       The Court DECLINES to issue a certificate of appealability.

       As his sole ground for relief, Petitioner asserts that the prosecutor unconstitutionally

obtained his convictions through the filing of a second superseding indictment after testing of the

substance police found in Petitioner’s car indicated that it contained Pentylone, rather than

heroin, and the trial court had denied the prosecution’s motion to amend the aggravated

trafficking charge under O.R.C. § 2925.03(A)(1) to (A)(2). Petitioner objects to the Magistrate

Judge’s recommendation of dismissal of this claim as procedurally defaulted due to his failure to

raise the claim on direct appeal. He again argues that the denial of the effective assistance of

appellate counsel establishes cause for his procedural default. Petitioner maintains that the
prosecutor acted in bad faith, and improper amendment of the indictment violated due process

and denied him fair notice of the charges.

       These arguments are not persuasive. Petitioner has plainly procedurally defaulted his

sole ground for relief by failing to raise it on direct appeal. See Gurkovich v. Clipper, No. 1:16-

cv-02202-BYP, 2019 WL 2347400, at * (N.D. Ohio April 30, 2019) (“In the instance of claims

arising from facts appearing in the record, such claims must be fairly presented to Ohio courts or

the claim would be procedurally defaulted in federal court on the grounds of res judicata, which

is well-recognized as bar to consideration of a claim by the federal habeas court.”) (citing Van

Hook v. Anderson, 127 F.Supp. 2d 899, 916-17 (S.D. Ohio 2001)). The state courts were not

given the opportunity to enforce the procedural rule due to the nature of Petitioner’s procedural

default. See spence v. Sheets, 675 F.Supp.2d 792, 826 (S.D. Ohio 2009). Moreover, and as

discussed by the state appellate court, the changes to the original charges brought against

Petitioner were made through the filing of two separate superseding indictments after

presentment to a grand jury, and not through a motion to amend under Ohio Criminal Rules.

(Entry Denying Application to Reopen Appeal, ECF No. 4, PAGEID # 447-52.) This procedural

complied with both Ohio and federal law and did not deprive Petitioner of fair notice of the

charges against him.

       For these reasons, and for the reason detailed in the Magistrate Judge’s Report and

Recommendation, Petitioner’s Objection (ECF No. 13) is OVERRULED. The Report and

Recommendation (ECF No. 12) is ADOPTED and AFFIRMED. This action is hereby

DISMISSED.

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases in the United States

District Courts, the Court now considers whether to issue a certificate of appealability. “In



                                                 2
contrast to an ordinary civil litigant, a state prisoner who seeks a writ of habeas corpus in federal

court holds no automatic right to appeal from an adverse decision by a district court.” Jordan v.

Fisher, 135 S. Ct. 2647, 2650 (2015); 28 U.S.C. 2253(c)(1) (requiring a habeas petitioner to

obtain a certificate of appealability in order to appeal). The petitioner must establish the

substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). This

standard is a codification of Barefoot v. Estelle, 463 U.S. 880 (1983). Slack v. McDaniel, 529

U.S. 473, 484 (2000) (recognizing codification of Barefoot in 28 U.S.C. § 2253(c)(2)). To make

a substantial showing of the denial of a constitutional right, a petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Slack, 529 U.S. at 484 (quoting Barefoot, 463 U.S., at 893

n. 4).

         Where the Court dismisses a claim on procedural grounds, however, a certificate of

appealability “should issue when the prisoner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.” Id. Thus, there are two components to determining whether a certificate of appealability

should issue when a claim is dismissed on procedural grounds: “one directed at the underlying

constitutional claims and one directed at the district court's procedural holding.” Id. at 485. The

court may first “resolve the issue whose answer is more apparent from the record and

arguments.” Id.




                                                  3
        This Court is not persuaded that reasonable jurists would debate the dismissal of

Petitioner’s claim as procedurally defaulted. Therefore, the Court DECLINES to issue a

certificate of appealability.

        The Court CERTIFIES that the appeal would not be in good faith such that an

application to proceed in forma pauperis on appeal should be DENIED.

        The Clerk is DIRECTED to enter FINAL JUDGMENT.

        IT IS SO ORDERED.

        Date: November 15, 2019
                                                     _____s/James L. Graham_____________
                                                     JAMES L. GRAHAM
                                                     UNITED STATES DISTRICT JUDGE




                                                4
